         Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


ESTRALITA L. OLIVEIRA,

                        Plaintiff,

v.                                                                    No. 1:19-cv-00528-JB-KRS

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                        Defendant.


              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         Plaintiff seeks review of the Commissioner’s determination that she is not entitled to

disability benefits. On September 27, 2019, in accordance with 28 U.S.C. § 636(b)(1)(B), (b)(3),

this case was referred to United States Magistrate Judge Kevin R. Sweazea to conduct any

necessary hearings and to recommend an ultimate disposition. See Order of Reference, Doc. 16.

Having considered Plaintiff’s Motion to Reverse and Remand for a Rehearing (Doc. 19), the

Commissioner’s response in opposition (Doc. 23), and Plaintiff’s subsequent reply (Doc. 24), the

undersigned RECOMMENDS that the Court GRANT Plaintiff’s motion for the reasons set forth

below.

                                     I. PROCEDURAL BACKGROUND

         On March 28, 2016, Plaintiff filed applications for disability benefits, alleging that she

had been disabled since February 17, 2016, due to leg problems, neck problems, left shoulder

problems, hip problems, and stress. (AR 206). After denials in earlier agency proceedings (AR

115, 116), Plaintiff was granted a hearing before administrative law judge (“ALJ”) Matthew

Kawalek.

                                                                                         Page 1 of 10
        Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 2 of 10




         In the written decision that followed, ALJ Kawalek engaged in the required five-step

disability analysis,1 first finding that Plaintiff had not engaged in substantial gainful activity

since her alleged onset date of February 17, 2016.2 (AR 16). At step two, ALJ Kawalek found

that Plaintiff has the severe impairments of degenerative disc disease (“DDD”) of the cervical

spine, DDD of the lumbar spine with radiculopathy, mild osteoarthritis of the left hip, carpal

tunnel syndrome of the left upper extremity, left shoulder impingement/tendonitis, and obesity.

(Id.). He also found that Plaintiff has non severe mental impairments, including major

depressive disorder and somatoform disorder. (AR 18). At step three, the ALJ determined that

none of Plaintiff’s impairments, whether alone or in combination, met or medically equaled the

severity of a listed impairment. (AR 21).

         ALJ Kawalek next assessed Plaintiff’s residual functional capacity (“RFC”),3 finding

that Plaintiff has the RFC to:

         perform a reduced range of light work as defined in 20 CFR 404.1567(b) and
         416.967(b) meaning she can occasionally lift and carry 20 pounds and frequently
         lift and carry 10 pounds. The claimant can stand and/or walk for six hours of an
         eight-hour workday, and she can sit for six hours of an eight-hour workday. She
         can never climb ladders, ropes, or scaffolds, and she can frequently stoop, kneel,
         or crawl. The claimant can only occasionally crouch or climb ramps or stairs. She
         can frequently reach with the bilateral upper extremities, and she can frequently
         handle, finger, and feel with the left upper extremity. The claimant can have no
         exposure to hazards.

(AR 23).




1
  See 20 C.F.R. § 404.1520 (outlining the five-step analysis).
2
  The ALJ also determined that Plaintiff met the insured status requirements of the Social Security Act through June
30, 2021. (AR 16).
3
  The RFC gauges “what the claimant is still functionally capable of doing on a regular and continuing basis, despite
his impairments.” Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988). See also 20 C.F.R. § 404.1545(a)(1).

                                                                                                       Page 2 of 10
       Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 3 of 10



ALJ Kawalek then proceeded to step four where, with the help of a vocational expert (“VE”), he

determined that Plaintiff was able to perform her past relevant work as a cashier/sales clerk.

Accordingly, ALJ Kawalek determined that Plaintiff was not disabled. (AR 30).

       The ALJ’s decision became final when, on April 8, 2019, the Appeals Council denied

Plaintiff’s request for review. (AR 1-5). See Sims v. Apfel, 530 U.S. 103, 106–07 (2000)

(explaining that if the Council denies a request for a review, the ALJ’s opinion becomes the final

decision). Plaintiff now asks this Court to reverse and remand the Commissioner’s decision.

                                         II. STANDARD

       Judicial review of the Commissioner’s decision is limited to determining “whether

substantial evidence supports the factual findings and whether the ALJ applied the correct legal

standards.” Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). See also 42 U.S.C. §

405(g). “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004)

(quotation omitted). “Evidence is not substantial if it is overwhelmed by other evidence in the

record or constitutes mere conclusion.” Grogan v. Barnhart, 399 F.3d 1257, 1261-62 (10th Cir.

2005) (quotation omitted). The Court must examine the record as a whole, “including anything

that may undercut or detract from the ALJ's findings in order to determine if the substantiality

test has been met.” Id. at 1262. “Failure to apply the correct legal standard or to provide this

court with a sufficient basis to determine that appropriate legal principles have been followed is

grounds for reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984) (quotation

omitted). Even so, it is not the function of the Court to review Plaintiff’s claims de novo, and the

Court may not reweigh the evidence or substitute its judgment for that of the ALJ. Glass v.

Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994).



                                                                                        Page 3 of 10
       Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 4 of 10



                                       III. ANALYSIS

       In support of her request for reversal and remand, Plaintiff argues that the ALJ (1) erred

in determining that she was able to perform her past relevant work at step four of his analysis;

and (2) failed to account for her subjective allegations of pain and psychological symptoms,

resulting in a flawed RFC determination.

                              The ALJ’s Step Four Determination

       During Plaintiff’s hearing before ALJ Kawalek, Plaintiff testified as to her past relevant

work as a cashier at Walmart. Plaintiff explained that she stopped working due to a job-related

injury, and that she is no longer able to do the lifting, standing, or walking required by the job.

(AR 50-51). VE Jamie Massey also provided testimony at the hearing. Per the Dictionary of

Occupational Titles (“DOT”), the VE classified Plaintiff’s Walmart position as “cashier, sales

clerk,” (DOT 290.477-014), “light work, with an SVP of 3.” (AR 67). She then testified that a

hypothetical individual with Plaintiff’s RFC would be capable of performing the requirements of

this occupation. (AR 68). ALJ Kawalek did not question VE Massey concerning the impact the

RFC limitation that “… she can frequently handle, finger, and feel with the left upper extremity”

would have on performing past relevant work as a cashier/sales clerk. (AR 68 – 71).

Additionally, neither ALJ Kawalek nor VE Massey mentioned Plaintiff’s ability to conduct those

actions with her right upper extremity. Ultimately, as noted above, ALJ Kawalek found VE

Massey’s testimony to be consistent with the DOT and determined that Plaintiff was able to

return to her past relevant work as a cashier/sales clerk. (AR 30).

       Plaintiff contends that ALJ Kawalek erred in making this determination. Here, Plaintiff

sites to Winfrey v. Chater, 92 F.3d 1017 (10th Cir. 1996), for the proposition that, when

determining whether a claimant is capable of performing her past work, the ALJ must (1)



                                                                                          Page 4 of 10
        Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 5 of 10



evaluate the claimant’s physical and mental RFC; (2) determine the physical and mental

demands of the claimant’s past relevant work; and (3) determine whether the claimant is able to

meet those demands. Winfrey, 92 F.3d 1017 at 1023; (Doc. 19, p. 11).

         In connection with determining whether Plaintiff is able to meet the demands of

cashier/sales clerk, Plaintiff argues that “it remains unclear how [she] was able to perform her

past relevant work as a cashier,” (Doc. 19, p. 12), considering her severe impairments of carpal

tunnel syndrome and left shoulder impingement/tendonitis; opinion evidence that assessed her to

have diminished grip strength and suggested that she should be limited to occasional

manipulative activities and occasional public contact; and her own hearing testimony regarding

her inability to perform her past work. (Id. at 12-13). Plaintiff then points out that the ALJ

neither questioned the VE about the manipulative demands of the occupation of cashier, nor

discussed the manipulative demands of the job with Plaintiff. Instead, Plaintiff avers, the ALJ

“simply…relied on [her] work history and the vocational expert’s testimony” in reaching his step

four determination. (Id. at 14). Plaintiff concludes that, because “ALJ Kawalek failed his duty

of inquiry and factual development at phase two” of the Winfrey analysis, he “could not proceed

to phase three to find that [Plaintiff] was able to meet the physical demands of her past relevant

work.” (Id.).4

         The ALJ discussed how he reached his findings regarding Plaintiff’s physical functional

capacity, (AR 24-30), and explained how he considered those findings when analyzing Plaintiff’s

ability to return to work. (AR 30). The requirements of cashier/sales clerk, as set forth in the

DOT, include:



4
  Plaintiff also notes, seemingly as an aside, that the ALJ rejected all of the opinion evidence of record, leaving one
to speculate as to the evidence underlying his decision. She does not, however, develop this argument beyond one
sentence and a few citations to seemingly unrelated concepts. (Doc. 19, p. 14).

                                                                                                          Page 5 of 10
       Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 6 of 10



        Obtains or receives merchandise, totals bill, accepts payment, and makes
        change for customers in retail store such as tobacco shop, drug store, candy
        store, or liquor store: Stocks shelves, counters, or tables with merchandise. Sets
        up advertising displays or arranges merchandise on counters or tables to
        promote sales. Stamps, marks, or tags price on merchandise. Obtains
        merchandise requested by customer or receives merchandise selected by
        customer. Answers customer's questions concerning location, price, and use of
        merchandise. Totals price and tax on merchandise purchased by customer,
        using paper and pencil, cash register, or calculator, to determine bill. Accepts
        payment and makes change. Wraps or bags merchandise for customers. Cleans
        shelves, counters, or tables. Removes and records amount of cash in register at
        end of shift. May calculate sales discount to determine price. May keep record
        of sales, prepare inventory of stock, or order merchandise. May be designated
        according to product sold or type of store.

        STRENGTH: Light Work - Exerting up to 20 pounds of force occasionally
        (Occasionally: activity or condition exists up to 1/3 of the time) and/or up to 10
        pounds of force frequently (Frequently: activity or condition exists from 1/3 to
        2/3 of the time) and/or a negligible amount of force constantly (Constantly:
        activity or condition exists 2/3 or more of the time) to move objects. Physical
        demand requirements are in excess of those for Sedentary Work. Even though
        the weight lifted may be only a negligible amount, a job should be rated Light
        Work: (1) when it requires walking or standing to a significant degree; or
        (2) when it requires sitting most of the time but entails pushing and/or pulling
        of arm or leg controls; and/or (3) when the job requires working at a
        production rate pace entailing the constant pushing and/or pulling of materials
        even though the weight of those materials is negligible.

 See 290.477-014 SALES CLERK, DICOT 290.477-014.

       It appears that the demands of being a cashier/sales clerk as detailed in the DOT may

exceed Plaintiff’s assessed capabilities. ALJ Kawalek found Plaintiff’s carpal tunnel syndrome

of the left upper extremity and left shoulder impingement/tendonitis to be severe impairments

(AR 16). ALJ Kawalek asked the VE a hypothetical question consistent with the RFC fashioned

by the ALJ. However, ALJ Kawalek did not explore with the VE the impact Plaintiff’s severe

carpal tunnel syndrome of the left upper extremity and left shoulder impingement/tendonitis

would have on Plaintiff’s ability to perform that past relevant work. That inquiry would have

been particularly important considering the job demands requiring strength to move 20 pound



                                                                                       Page 6 of 10
       Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 7 of 10



objects occasionally (up to 1/3 of the time) and ten pound objects frequently (up to 2/3 of the

time). (Id.). As explained in Bowman v. Astrue, an ALJ must address how a claimant’s

limitations impact his or her ability to perform past relevant work, and failure to do so is legal

error. 511 F.3d 1270, 1273 (10th Cir. 2008) (finding ALJ erred by failing to inquire of VE how

claimant’s limited use of left hand would affect her ability to perform her past relevant work).

       It is also interesting to note that, inexplicably, notwithstanding the finding of severe

impairments to Plaintiffs left shoulder and wrist/hand, ALJ Kawalek fashioned an RFC that

found Plaintiff could “… frequently reach with the bilateral upper extremities, and she can

frequently handle, finger, and feel with the left upper extremity.” (AR 23). ALJ Kawalek does

not make a finding that Plaintiff could conduct similar manipulations with her right arm and

hand. (Id.). Furthermore, ALJ Kawalek does not discuss the interaction between his finding of

severe impairments of carpal tunnel syndrome of the left upper extremity and left shoulder

impingement/tendonitis with his RFC determination that Plaintiff could “… frequently reach

with the bilateral upper extremities, and she can frequently handle, finger, and feel with the left

upper extremity.” (Id.). While administrative law judges are required “to ask only about the

effect of those limitations ultimately assessed,” Smith v. Colvin, 821 F.3d 1264, 1270 (10th Cir.

2016), the ALJ was obligated to make a record from which the Court could assure that

substantial evidence supported his decision. See Winfrey, 92 F.3d at 1025 (explaining ALJ’s step

four findings must all be made on the record); SSR 82-62, 1982 WL 31386, at *4, (“[ALJ’s]

decision must contain … specific findings of fact” regarding step four findings); see also Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (“The court must determine whether the ALJ’s

factual findings are supported by substantial evidence in the record and whether he applied the




                                                                                         Page 7 of 10
       Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 8 of 10



correct legal standard.”). Based upon the ALJ’s failure to make the inquiry noted above, the

Court is not able to find that the ALJ decision is supported by substantial evidence.

       Plaintiff also argues that ALJ Kawalek did not, but should have proceeded on to step five

of the sequential evaluation process, and if he had done so, would have found Plaintiff disabled.

(Doc. 19, p. 4-5). Plaintiff’s argument is based upon VE Massey’s testimony that there were no

transferrable skills from Plaintiff’s past relevant work (AR 69–70), Ms. Oliveira was 60 years

old at the alleged onset date of February 17, 2016 (AR 73), had a general equivalency diploma

(AR 55), and had previously worked at semi-skilled levels (AR 68). Therefore, Plaintiff argues

ALJ Kawalek would have found Plaintiff disabled at step five according to the Medical-

Vocational Guidelines, Rule 202.06, at the light exertional level, and Rule 201.06, at the

sedentary exertional level. (Doc. 19, p. 5). However, because the ALJ did not reach this step,

the Court declines to address this hypothetical argument.

                  The ALJ’s Evaluation of Plaintiff’s Subjective Allegations

       Plaintiff also contends that ALJ Kawalek failed to consider properly her subjective

complaints of pain and psychologically based symptoms. Again, Plaintiff’s argument is not

entirely clear. First, Plaintiff discusses her major depressive disorder and somatoform disorder

and argues that the ALJ improperly considered the related evidence at step two of his evaluation.

(Doc. 19, p. 16). Then, in a somewhat disjointed and contradictory fashion, Plaintiff states that,

“even though ALJ Kawalek reviewed [her] mental health history at Step Two, he completely

omitted any discussion of her mental health issues within his subjective-allegations analysis later

within his decision.” (Doc. 19, p. 18). Plaintiff claims that, but for this omission, she “very

likely would have been found disabled.” (Doc. 19, p. 19). Finally, Plaintiff argues that the ALJ




                                                                                        Page 8 of 10
         Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 9 of 10



failed to consider the combined effects of her somatoform disorder and physical impairments in

violation of Luna v. Bowen, 834 F.2d 161 (10th Cir. 1987). The Court disagrees.

         When assessing a claimant’s RFC, the ALJ must consider the claimant’s “ability to meet

the physical, mental, sensory, and other requirements of work.” 20 C.F.R. § 404.1545(a)(4).

This assessment is based on all of the evidence of record, including descriptions offered by the

claimant and other individuals regarding the limiting effects of the claimant’s impairment(s) and

symptoms. 20 C.F.R. § 404.1545(a)(3). While the “ALJ is not required to discuss every piece of

evidence[,]” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996), he “must discuss the

uncontroverted evidence he chooses not to rely upon, as well as significantly probative evidence

he rejects.” Id. at 1010. See also Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004)

(explaining that the ALJ may not “pick and choose among medical reports, using portions of

evidence favorable to his position while ignoring other evidence”). The same standard is applied

to assess a claimant’s subjective allegations. See SSR 16-3p, 2017 WL 51803024 (October 25,

2017).

         In the case at bar, ALJ Kawalek thoroughly discussed Plaintiff’s depressive and

somatoform disorders at step two of his analysis, and determined that neither causes more than

minimal limitations. (AR 18-21). To this end, the ALJ noted Plaintiff’s subjective complaints

and compared them against the medical evidence of record, opinion evidence, and Plaintiff’s

own self-reports of daily living. (Id.). See Wall v. Astrue, 561 F.3d 1048, 1070 (10th Cir. 2009)

(explaining that an ALJ must “clearly and affirmatively” link his findings to substantial

evidence). He then specifically stated that, even though Plaintiff’s mental impairments are not

severe, he “considered all medically determinable impairments and associated limitations in

formulating the RFC.” (AR 21). While the ALJ may not have provided a second rendition of his



                                                                                       Page 9 of 10
        Case 1:19-cv-00528-JB-KRS Document 28 Filed 08/31/20 Page 10 of 10



findings in regard to Plaintiff’s non-severe impairments, “[w]here, as here, the ALJ indicates he

has considered all the evidence our practice is to take the ALJ ‘at [his] word.’” Wall, 561 F.3d at

1070.

                                      IV. CONCLUSION

        IT IS, THEREFORE, RECOMMENDED that the Court GRANT Plaintiff’s Motion to

Reverse and Remand for a Rehearing (Doc. 19).

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN (14) DAYS OF
SERVICE of a copy of these Proposed Findings and Recommended Disposition, they may
file written objections with the Clerk of the District Court pursuant to 28 U.S.C. §
636(b)(1)(c). Any request for an extension of time must be filed in writing no later than seven
(7) days from the date of this filing. A party must file any objections with the Clerk of the
District Court within the fourteen (14) day period, together with any period for which an
order is entered granting an extension of time, if that party wants to have appellate review
of the proposed findings and recommended disposition. If no objections are filed, no
appellate review will be allowed.



                                              _____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                                                       Page 10 of 10
